838 F.2d 466Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.Arnold J. HOPKINS, Ralph Packard, Name Unknown,Defendants-Appellees.Aaron HOLSEY, Plaintiff-Appellant,v.BOARD OF EDUCATION FOR BALTIMORE CITY, Howard N. Lyles, G.L.Shirley, Individually and as Librarian at theState Penitentiary, Defendants-Appellees.AARON HOLSEY, Plaintiff-Appellant,v.CLASSIFICATION SUPERVISOR (Name Unknown), Berry,Individually and as Classification Counselor,Defendants-Appellees.
Nos. 87-7322 to 7324.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 17, 1987.Decided Jan. 28, 1988.

Aaron Holsey, appellant pro se.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey has filed appeals in three of his 42 U.S.C. Sec. 1983 suits.  We dismiss the appeals for lack of jurisdiction.


2
Under 28 U.S.C. Sec. 1291 this Court has jurisdiction over appeals from final orders.  A final order is one which disposes of all issues in dispute as to all parties.  It "ends the litigation on the merits and leaves nothing for the court to do but execute the judgment."    Catlin v. United States, 324 U.S. 229, 233 (1945).


3
As these appeals are not taken from "final orders," these cases are not appealable under 28 U.S.C. Sec. 1291.  The district court has not directed entry of final judgments as to particular claims or parties under Fed.R.Civ.P. 54(b), nor are these cases appealable under the provisions of 28 U.S.C. Sec. 1292.  Finally, these cases are not appealable under the collateral order doctrine of Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).


4
Finding no basis for appellate jurisdiction, we dismiss these appeals as interlocutory.  Appellant's request that this Court grant injunctive relief is denied.  We dispense with oral argument because the dispositive issues have been decided authoritatively.


5
DISMISSED.